        Case: 3:18-cv-01011-jdp Document #: 49 Filed: 10/06/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 AUGUST RESOURCE FUNDING, INC.,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                      18-cv-1011-jdp
 PROCORP, LLC AND TIMOTHY ERIK SCHULTZ,

                              Defendants.


       After prevailing on its motion for summary judgment in this contract dispute, plaintiff

August Resource Funding, Inc. has moved for attorney fees and costs. Dkt. 46 and Dkt. 48.

Federal Rule of Civil Procedure 54(d) authorizes certain costs for the prevailing party, and it

allows the prevailing party to seek attorney fees and nontaxable expenses if authorized by

statute, rule, or other grounds. August Resource Funding seeks $656.05 in taxable costs under

Rule 54. Dkt. 48. And it seeks $44,215 in attorney fees and a further $688.74 in nontaxable

expenses. Dkt. 46. This request is based on the parties’ service agreement stating that if

litigation arises out of the agreement, the prevailing party “shall be entitled to costs and

expenses, including reasonable, actual attorney fees.” Dkt. 6-1, ¶ 14.1.

       Defendants Procorp, LLC and Timothy Erik Schultz have not responded to August

Resource Funding’s motions, so the court takes them as unopposed, but it must still determine

whether the fees and expenses sought are reasonable and actual as required under the

agreement. In support of its motion for attorney fees and nontaxable costs, August Resource

Funding includes billing statements showing that its attorneys, David C. Moore and Micheal

Hahn, performed a total of 156.2 hours of work on this matter, Moore at hourly rates of either

$300 or $325, and Hahn at an hourly rate of $225. Dkt. 47-1 and Dkt. 47-2. Moore and Hahn
        Case: 3:18-cv-01011-jdp Document #: 49 Filed: 10/06/20 Page 2 of 2




don’t include evidence supporting these hourly rates as required by this court, but the court

finds that these rates are reasonable based on its experience in a range of cases in this district.

August Resource Funding has already paid all but $1,227.50 of the fees, see id., which is the

“best evidence of whether attorney’s fees are reasonable,” Pickett v. Sheridan Health Care Ctr.,

664 F.3d 632, 653 (7th Cir. 2011) (quoting Cintas Corp. v. Perry, 517 F.3d 459, 469–70 (7th

Cir. 2008)). And the total amount of fees sought by August Resource Funding is easily

proportional to the judgment of nearly $6 million that it received. So the court will grant both

motions and award August Resource Funding the amounts that it seeks.



                                             ORDER

       IT IS ORDERED that plaintiff August Resource Funding, Inc.’s motion for attorney

fees and nontaxable expenses, Dkt. 46, and its motion for costs, Dkt. 48, are GRANTED.

       Entered October 5, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
